Holmes, J.,
concurring in part. I concur in paragraphs one and two of the syllabus in that the provision of emergency medical services by a municipal corporation, as an arm of a municipal fire department, is a governmental function within the meaning of R.C. 701.02, or within the meaning of any other analysis of municipal activity. Also, I approve of the majority determination here that a member of such emergency medical services team, acting within the fire department of the municipal corporation, is indeed a fireman within such statutory definition.
That portion of the majority syllabus and opinion with which I strongly disagree is the commentary in approval of this court’s holding in Haverlack v. Portage Homes, Inc. (1982), 2 Ohio St. 3d 26. This was a potentially devastating determination as it relates to municipalities and other local governmental entities in Ohio, providing a multiplicity of questions ranging from the issue of retrospective application with little or no liability coverage by local governmental entities in various potentially vulnerable areas, to the question of the breadth and the extent of the newly judicially created responsibility. Will the liability extend to discretionary acts and managerial decisions of administrators? Will it cover executive and councilmanic determinations? Will it encompass engineering, financial, planning and other determinations of any and all governmental agencies from our municipalities down through school boards? This is just a miniscule composite of the myriad labyrinth of problems presented by this court’s open sesame determination in Haverlack.
The ball is now in another court, so to speak. It is now up to the General Assembly to write into law, as it has done in R.C. 701.02 as discussed here, those areas of governmental activity which again should be recognized as strictly public functions and which traditionally, within the operation thereof, protect the governmental entity from suit.